ORDER
PER CURIAM.
In this consolidated appeal, the father, D.L.D., and the mother, K.E.D., challenge the judgment of the Circuit Court of Pike County terminating their parental rights to C.G.D. and M.L.D., ages nine and four at the time of trial, respectively. We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).